DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on July 19, 2022 in which claims 1-2, 4-8, 10-14, and 16-18 are presented for further examination.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	USER-BASED FILE SEARCH RESULTS.  The closest prior arts Kumar et al. (US 2012/0158728) is directed to SYSTEMS AND METHODS FOR TAGGING EMAILS BY DISCUSSIONS, by reviewing a document group from the plurality of document groups, and associating a review content with the document group. Anerella et al (US11, 343,220) also is directed to User engagement with co-users of a networking system, by using characteristics of the engaging co-user, the type of detected co-user engagement, or engagement history with the user. However, Kumar and Anerella either singularly or in combination, fail to anticipate or render obvious the recited features “A computer-implemented method comprising: receiving a search request from a user for a message file based on a designated user, the search request directed to a file storage system; identifying a set of message files associated with the designated user; determining with respect to each message file in the set of message files a closeness relationship to the designated user; ranking message files in the set of message files according to the closeness relationship; and presenting to the requesting user a set of top-ranked message files of the set of message files; wherein the determination of the closeness of each given message file in the set of message files includes determining a number of hops, between the designated user and the given message file; and wherein the determination of the number of hops for a given message file includes counting the number of graph edges traversed to get from the designated user to the given message file when traversing a graph structure.”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-2, 4-8, 10-14, and 16-18 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Trigonakis et al (US 2021/0240705) relates to Dynamic asynchronous traversals for distributed graph queries, specifically implementing dynamic graph data traversal, processing entities, such as threads operating on multiple machines of a distributed graph database management system, switch between two modes of query exploration: intermediate results production (or BFS) mode, and final results production (or DFS) mode.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 30, 2022